Name: Commission Directive 2005/43/EC of 23 June 2005 amending the Annexes to Council Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine
 Type: Directive
 Subject Matter: cultivation of agricultural land;  agricultural activity;  marketing
 Date Published: 2006-10-06; 2005-06-24

 24.6.2005 EN Official Journal of the European Union L 164/37 COMMISSION DIRECTIVE 2005/43/EC of 23 June 2005 amending the Annexes to Council Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (1), and in particular Article 2(1)(DA)(c), Article 8(2), Article 10(3) and Article 17a thereof, Whereas: (1) Directive 68/193/EEC establishes Community provisions for the marketing of material for the vegetative propagation of vines within the Community. The Directive lists the conditions to be satisfied by the growing crop, the propagation material, the packaging and the label. (2) Improved plant propagation technology permits plants produced in accordance with that technology to be marketed in pots, crates or boxes in addition to the traditional bundles. (3) Where Member States require that each delivery of material produced within their territories is also accompanied by a uniform document, the conditions regarding this accompanying document should be provided for. (4) Certain conditions relating to propagation material and the composition of packaging should not apply to propagation material produced in accordance with the new production methods. (5) The conditions to be satisfied by the growing crop are set out in Annex I to Directive 68/193/EEC. That Annex should include a reference to the category and type of propagation material, a new positive list of harmful organisms to be checked and the methodology for inspecting and testing the growing crop. (6) The conditions to be satisfied by the propagation material are set out in Annex II to Directive 68/193/EEC. That Annex should include a reference to the variety and where appropriate, to the clone for each category and type of propagation material as regards identity and purity, the methodology for inspecting the propagation material and the grading of the different types of propagation material. (7) The conditions to be satisfied by the packaging are set out in Annex III to Directive 68/193/EEC. That Annex should include a reference to the type of propagation material as regards the number of individuals per unit of packaging. (8) The conditions concerning the label and accompanying document are set out in Annex IV of Directive 68/193/EEC. That Annex should include all the information relating to the propagation material required by Article 10 of Directive 68/193/EEC. (9) The growing cycle of vine propagation material lasts for several years and the time required for inspecting and testing is consequently lengthy. A rapid introduction of new conditions could create a shortage of production of propagation material fulfilling the new requirements. It is therefore appropriate to provide for a transitional period for compliance with the new conditions laid down in Annexes I, II and IV for propagation material already in place. (10) Directive 68/193/EEC should therefore be amended accordingly. (11) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I to IV to Directive 68/193/EEC are replaced by Annexes I to IV to this Directive respectively. Article 2 1. Member States shall adopt and publish, by 31 July 2006 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 August 2006. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 23 June 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 93, 17.4.1968, p. 15. Directive as last amended by Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 268, 18.10.2003, p. 1). ANNEX I CONDITIONS RELATING TO THE GROWING CROP 1. The growing crop shall have identity and purity with regard to the variety and, if necessary, the clone. 2. The cultural conditions and the level of development of the growing crop shall be such as to allow sufficient checks on the identity and purity of the growing crop with regard to the variety and, if necessary, the clone, as well as its state of health. 3. The soil or if necessary the substrate of culture gives sufficient guarantees regarding the absence of harmful organisms or their vectors, in particular nematodes which carry viral diseases. The stock nurseries and the cutting nurseries shall be established under appropriate conditions to avoid any risk of contamination by harmful organisms. 4. The presence of harmful organisms which reduce the usefulness of the propagation material shall be at the lowest possible level. 5. In particular concerning the harmful organisms referred to in points (a), (b) and (c) the conditions set out in points 5.1 to 5.5 shall apply, subject to point 5.6: (a) complex of infectious degeneration: grapevine fanleaf virus (GFLV), Arabis mosaic virus (ArMV); (b) grapevine leafroll disease: grapevine leafroll-associated virus 1 (GLRaV-1) and grapevine leafroll-associated virus 3 (GLRaV-3); (c) grapevine fleck virus (GFkV) (only for rootstocks). 5.1. The stock nurseries intended for the production of initial propagating material shall have been found free from the harmful organisms listed under points 5(a), 5(b) and 5(c) by means of an official inspection. This inspection is based on the results of plant health tests carried out by indexing, or an internationally accepted equivalent testing method referring to all plants. These tests shall be confirmed by results of plant health tests carried out on all plants every five years, for the organisms listed under points 5(a) and 5(b). Infected plants must be eliminated. Reasons for failures ascribed to the above harmful organisms or other factors shall be entered in the file where records concerning stock nurseries are kept. 5.2. The stock nurseries intended for the production of basic propagating material shall have been found free from the harmful organisms listed under points 5(a) and 5(b) by means of an official inspection. This inspection is based, on the results of plant health tests referring to all plants. These tests shall be carried out at least every six years starting from three year old stock nurseries. In those cases where official annual crop inspections are carried out on all plants, the plant health tests shall be carried out at least every six years starting from six year old stock nurseries. Infected plants must be eliminated. Reasons for failures ascribed to the above harmful organisms or other factors shall be entered in the file where records concerning stock nurseries are kept. 5.3. The stock nurseries intended for the production of certified material shall have been found free from all the harmful organisms listed under point 5(a) and 5(b) by an official inspection. This inspection is based on the results of plant health tests carried out by survey according to methods of analysis/control procedures which comply with generally accepted and standardised norms. These tests shall be carried out at least every 10 years starting from five year old stock nurseries. In those cases where official annual crop inspections are carried out on all plants, the plant health tests shall be carried out at least every 10 years starting from 10 year old stock nurseries. The failure rate of stock nurseries attributable to the harmful organisms listed under points 5(a) and 5(b) shall not exceed 5 %. Infected plants must be eliminated. Reasons for failures ascribed to the above harmful organisms or other factors shall be entered in the file where records concerning stock nurseries are kept. 5.4. In the stock nurseries intended for the production of standard material, the failure rate attributable to the harmful organisms listed under points 5(a) and 5(b) shall not exceed 10 %. Infected plants must be eliminated from propagation. Reasons for failures ascribed to the above harmful organisms or other factors shall be entered in the file where records concerning stock nurseries are kept. 5.5. The cutting nurseries shall have been found free from the harmful organisms listed under point 5(a) and 5(b) by the means of an annual official crop inspection based on visual methods and, if necessary, supported by suitable tests and/or a second crop inspection. (a) Member States may decide not to apply points 5.1 and 5.2 until 31 July 2011, in respect of stock nurseries which were already in existence for the production of initial propagating material or basic propagating material at the date of entry into force of Commission Directive 2005/43/EC (1). (b) Member States may decide not to apply point 5.3 until 31 July 2012, in respect of stock nurseries which were already in existence for the production of certified propagating material at the date of entry into force of Directive 2005/43/EC. (c) Where Member States decide not to apply points 5.1 to 5.2 or point 5.3 as described in (a) or (b) above, they shall instead apply the following rules. Harmful virus diseases, especially grapevine fanleaf and leafroll, must be eliminated from crops intended for the production of initial propagating material and basic material. Crops intended for the production of propagation material of the other categories shall be kept free from plants showing symptoms of harmful virus diseases. 6. The cutting nurseries shall not be established within a vineyard or a stock nursery. The minimum distance from a vineyard or a stock nursery shall be three metres. 7. The propagating material used for the production of graftable rootstock cuttings, top graft cuttings, nursery cuttings, rooted cuttings and rooted grafts shall be taken from stock nurseries which have been inspected and approved. 8. Without prejudice to the official inspection provided under point 5 above, there shall be at least one official crop inspection. Additional crop inspections shall be carried out in cases of disputes on matters which can be decided without prejudice to the quality of the propagating material. (1) OJ L 164, 24.6.2005, p. 37. ANNEX II CONDITIONS RELATING TO PROPAGATION MATERIAL I. GENERAL CONDITIONS 1. The propagation material shall have varietal identity and purity, and if necessary clonal purity; a tolerance of 1 % is admitted at the time of the marketing of standard material. 2. The propagation material shall have a minimum technical purity of 96 %. The following are considered technical impurities: (a) propagation material desiccated wholly or partly, even when it has been steeped in water after desiccation; (b) damaged, bent or injured propagation material, in particular when damaged by hail or frost or when crushed or broken; (c) material not meeting the requirements under point III below. 3. Vine shoots shall have reached a sufficient state of maturity of the wood. 4. The presence of harmful organisms which reduce the usefulness of the propagation material shall be tolerated only at the lowest possible level. Propagation material presenting clear signs or symptoms ascribable to harmful organisms for which there are no efficient treatments shall be eliminated. II. SPECIAL CONDITIONS 1. Rooted grafts The rooted grafts consisting of a combination of the same category of reproduction material shall be classified in that category. The rooted grafts consisting of a combination of different categories of reproductive material shall be classified in the lower category of the elements of which it is composed. 2. Temporary derogation Member States may decide not to apply the provisions of point 1 until 31 July 2010, in respect of rooted grafts consisting of initial propagating material grafted on to basic propagating material. Where Member States decide not to apply point 1, they shall instead apply the following rule. Rooted grafts consisting of initial propagating material grafted on to basic propagating material shall be classified as initial propagating material. III. GRADING 1. Graftable rootstock cuttings, nursery cuttings and top-graft cuttings Diameter This concerns the largest diameter of the section. This standard does not apply to herbaceous cuttings, (a) graftable rootstock cuttings and top-graft cuttings: (aa) top diameter: 6,5 to 12 mm; (ab) maximum butt end diameter: 15 mm, except if this involves top-graft cuttings intended for grafting in situ, (b) nursery cuttings: minimum top diameter: 3,5 mm. 2. Rooted cuttings A. Diameter The diameter measured in the middle of the internode, under the extension growth and along to the longest axis, shall be at least equal to 5 mm. This standard is not applicable to the rooted cuttings derived from herbaceous propagation material. B. Length The length from the lowest point at which roots emerge to the base of the extension growth shall be not less than: (a) 30 cm for rooted cuttings, intended for grafting; however, for rooted cuttings intended for Sicily, this length shall be 20 cm; (b) 20 cm for other rooted cuttings. This standard is not applicable to the rooted cuttings derived from herbaceous propagation material. C. Roots Each plant shall have at least three well-developed and well-spaced roots. However, the variety 420 A may have only two well-developed roots, provided that they are on opposite sides. D. Heel The cut shall be made at a sufficient distance below the diaphragm so as not to damage it but not more than one centimetre below it. 3. Rooted grafts A. Length The stem shall be at least 20 cm in length. This standard is not applicable to the rooted grafts derived from herbaceous propagation material. B. Roots Each plant shall have at least three well-developed and well-spaced roots. However, the variety 420 A may have only two well-developed roots, provided that they are on opposite sides. C. Union Each plant shall have an adequate, regular and secure union. D. Heel The cut shall be made at a sufficient distance below the diaphragm so as not to damage it but not more than one centimetre below it. ANNEX III PACKAGING Composition of packages or bundles 1  Type 2  Number of individuals 3  Maximum quantity 1. Rooted grafts 25, 50, 100, or multiples of 100 500 2. Rooted cuttings 50, 100, or multiples of 100 500 3. Top-graft cuttings  with at least five usable eyes 100, or 200 200  with one usable eye 500, or multiples of 500 5 000 4. Graftable rootstock cuttings 100, or multiples of 100 1 000 5. Nursery cuttings 100, or multiples of 100 500 SPECIAL CONDITIONS I. Small quantities Where necessary, the size (number of individuals) of packages and bundles of all types and categories of propagation material listed in column 1 above may be smaller than the minimum quantities indicated in column 2 above. II. Plants of vine with roots in any substrate in pots, crates and boxes The number of individuals and the maximum quantity do not apply. ANNEX IV MARKING A. LABEL I. Required information 1. EC Standard 2. Country of production 3. Authority responsible for certification or checking and Member State or their initials 4. Name and address of the person responsible for sealing or his identification number 5. Species 6. Type of material 7. Category 8. Variety and, where appropriate, the clone. For the rooted grafts this indication applies for the rootstock and the top-graft 9. Reference number of batch 10. Quantity 11. Length  Only for the graftable rootstock cuttings: this involves the minimum length of the cuttings of the concerned batch 12. Crop year. II. Minimum conditions The label shall comply with the following requirements: 1. the label shall be indelibly printed and clearly legible; 2. the label shall be affixed in a conspicuous place in such a way as to be easily visible; 3. information set out in point A.I. shall not in any way be hidden, obscured or interrupted by other written or pictorial matter; 4. the information set out in point A.I. shall appear in the same field of vision. III. Derogation as regards small quantities to final consumer 1. More than one unit The required information for the label under point I.10 reads: Exact number of units per package or bundle. 2. One unit only The following information set out in point A.I. is not required:  type of material  category  reference number of batch  quantity  length for the graftable rootstock cuttings  crop year. IV. Derogations as regards vines in pots, crates or boxes In case of plants of vine with roots in any substrate in pots, crates and boxes when the packages of such material cannot fulfil the requirements for sealing (including labelling) due to its composition: (a) the propagation material shall be kept in separate batches appropriately identified per variety and where relevant per clone and per number of individuals; (b) the official label is not compulsory; (c) the propagation material shall be accompanied by the accompanying document as laid down under point B. B. ACCOMPANYING DOCUMENT I. Conditions to be fulfilled When Member States require that an accompanying document should be delivered, the document: (a) shall be delivered in at least two copies (consignor and recipient); (b) shall (recipient copy) accompany the delivery from the place of the consignor to the place of recipient; (c) shall indicate all information set out under the following point II concerning the individual batches of the delivery; (d) shall be preserved for at least one year and made available to the official control authority. II. List of information to be included 1. EC Standard 2. Country of production 3. Authority responsible for certification or checking and Member State or their initials 4. Progressive number 5. Consignor (address, registration No) 6. Recipient (address) 7. Species 8. Type(s) of the material 9. Category(ies) 10. Variety(ies) and, where applicable, the clone(s). For the rooted grafts this indication applies for the rootstock and the top-graft 11. Number of individuals per batch 12. Total number of batches 13. Date of delivery.